                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                                                                        FILED
                         SOUTHERN DIVISION
                                                                                       NOV 2 0 2020
                            No. /~ 2C>-- o-iJ   - I 51i-i;tt                    PETERA MOOR
                                                                                 US D/STR/~
                                                                               BY_
                                                                                            E, JR., CLEJ
                                                                                             URT, EON1
                                                                                   -     -t.,1!i!..___   oePc
UNITED STATES OF AMERICA               )
                                       )
             V.                        )        CRIMINAL INFORMATION
                                       )
MICHELLE ANN NOEL                      )

The United States Attorney charges that:

      On or about November 8, 2020, in the Eastern District of North Carolina, at

Marine Corps Base, Camp Lejeune, the Defendant, MICHELLE ANN NOEL, did

knowingly, willfully, and unlawfully steal and purloin the goods and property of the

United States, such property having a value of less than $1,000.00, in violation of

Title 18, United States Code, Section 641.



                             ROBERTJ. HIGD N,JR.
                             United States At rney



                                                         D
                             Special Assist nt U.S. Attorney
                             Criminal Division




         Case 7:20-mj-01318-RJ Document 1 Filed 11/20/20 Page 1 of 1
